Per Curiam,
Whether the refusal to order the district attorney to file a bill of particulars in a criminal case is reviewable on appeal or is a matter purely discretionary with the court below, is a question upon which we express no opinion at this time. Granting that the action of the court is reviewable, it is beyond all question an interlocutory order. No definitive judgment having been entered, the appeals must be quashed.
The rules are made absolute and the appeals quashed at the costs of the appellant.